UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of: February 2011 Commission File Number:001-8139 Zarlink Semiconductor Inc. (Name of Registrant) 400 March Road Ottawa, Ontario, Canada K2K 3H4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- On February 23, 2011, Zarlink Semiconductor Inc. issued a press release announcing that Gary Tanner has been appointed Zarlink's President & Chief Executive Officer, effective May 24, 2011. Mr. Tanner succeeds Kirk Many, who will remain President & Chief Executive Officer until May 23, 2011. Mr. Mandy will be available as a consultant to the Company following his departure. A copy of the press release is being furnished as Exhibit 99.1 to this report and incorporated herein by reference. Exhibit No. Description Press release dated February 23, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Zarlink Semiconductor Inc. February 23, 2011 By: /s/Andre Levasseur Andre Levasseur Senior Vice President of Finance and Chief Financial Officer
